Citation Nr: 1758384	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-03 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

2. Entitlement to an increased rating greater than 10 percent for service-connected acne and pseudofolliculitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


REMAND

The Veteran served on active duty from July 1980 through June 1984.

This matter comes before the Board of Veterans Appeals on appeal from rating decisions issued in September 2010 and November 2011 by a Department of Veterans Affairs (VA) Regional Office.

The Veteran appeared before the undersigned Veterans Law Judge in a March 2017 videoconference hearing.  A transcript is of record.  During that hearing, the Veteran withdrew his claims for service connection for a bilateral foot disability, a bilateral knee condition, sleep apnea, kidney stones as a result of exposure to herbicides, hematuria (claimed as bloody urine) as a result of exposure to herbicides, pain in testicles as a result of exposure to herbicides, pleural lung nodule as a result of exposure to herbicides, dermatitis with rash behind ears (claimed as skin rashes and skin lesions) as a result of exposure to herbicides, fatigue as a result of exposure to herbicides, depression and irritability as a result of exposure to herbicides, neurological damage as a result of exposure to herbicides, immune system breakdown as a result of exposure to herbicides, heart arrhythmias as a result of exposure to herbicides, heart disease, sensitivity to light (photophobia) as a result of exposure to herbicides, hypertension as a result of exposure to herbicides, a right leg condition (pain and swelling) as a result of exposure to herbicides, a left leg condition (pain and swelling) as a result of exposure to herbicides, a left shoulder condition, a right shoulder condition, left hand degenerative arthritis (also claimed as pain in both hands), right hand degenerative arthritis (also claimed as pain in both hands), a left arm condition/pain, a right arm condition/pain, a lumbar strain, fainting spells, a facial tic, a right lower extremity cold injury, a left lower extremity cold injury, a right upper extremity cold injury, and a left upper extremity cold injury.  He additionally withdrew his claims for entitlement to an increased rating greater than 10 percent for tinnitus and entitlement to a total disability rating based on individual unemployability.

On his September 2010 notice of disagreement, the Veteran raised the issue of entitlement an earlier effective date for the grant of service connection for hearing loss.  As this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

During his March 2017 Board hearing, the Veteran testified that he received audiological assessments at the Tampa VAMC approximately once a year.  Therefore, as these records contain potentially pertinent information regarding the claims on appeal, they will need to be obtained and associated with the claims file.

The Veteran averred in his March 2017 Board hearing that his hearing loss is worse than what is reflected by a noncompensable rating and his pseudofolliculitis is worse than what is reflected by a 10 percent rating.  The Veteran was last afforded VA examinations for his hearing loss and pseudofolliculitis in August 2011, over six years ago.  Therefore, the Veteran should be afforded VA examinations.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all relevant VA treatment records from the Tampa VAMC from September 2013 to the present.

2. Schedule the Veteran for a VA examination with the appropriate specialist in order to determine the current severity of his service-connected bilateral hearing loss.

3. Schedule the Veteran for a VA examination in order to determine the current severity of his service-connected acne and pseudofolliculitis.  The examiner should make particular note of how extensively the Veteran applies his prescribed topical corticosteroid and whether his use fits the definition of "systemic use" such that it impacts his body as a whole, as opposed to topical therapy meaning treatment pertaining to a particular surface area, which is applied to a certain area of the skin and affects only the area to which it is applied.

4. Then, readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

